EXHIBIT 10(iii)A(63)

ACUITY BRANDS, INC.

2002 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Effective As of January 1, 2003)

(As Amended and Restated Effective As of January 1, 2005, except where otherwise
noted)



--------------------------------------------------------------------------------

ACUITY BRANDS, INC.

2002 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PREAMBLE

The Acuity Brands, Inc. 2002 Supplemental Executive Retirement Plan (“Plan”) is
designed to be a supplemental retirement plan covering a select group of
management and highly compensated employees of Acuity Brands, Inc. (the
“Company”) and its Subsidiaries. The benefits under the Plan are unfunded and
all amounts payable under the Plan shall be paid from the general assets of the
Employer which employs the Participant. The effective date of the amended and
restated Plan as set forth herein is January 1, 2005 (“Effective Date”), except
where otherwise noted.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS AND CONSTRUCTION    1

1.1

   Definitions    1    (a)   Accrued Benefit    1    (b)   Act    1    (c)  
Actuarial (or Actuarially) Equivalent    1    (d)   Administrator    1    (e)  
Authorized Leave of Absence    1    (f)   Annual Bonus    2    (g)   Average
Annual Compensation    2    (h)   Beneficiary    2    (i)   Board    2    (j)  
Break in Service    2    (k)   Company    2    (l)   Compensation    2    (m)  
Credited Service    3    (n)   Disability Retirement Date    3    (o)   Early
Retirement Date    3    (p)   Effective Date    3    (q)   Executive Officer   
3    (r)   Fiduciaries    3    (s)   Late Retirement Date    3    (t)   Normal
Retirement Date    3    (u)   NSI    3    (v)   Participant    3    (w)   Plan
   4    (x)   Plan Year    4    (y)   Prior Plan    4    (z)   Retirement    4
   (aa)   Surviving Spouse    4    (bb)   Termination Date    4    (cc)   Total
and Permanent Disability    4    (dd)   Vested Terminee    4

1.2

   Construction    4 ARTICLE II    PARTICIPATION, CREDITED SERVICE, AND BREAK IN
SERVICE    5

2.1

   Eligibility for Participation:    5

2.2

   Break in Service    5

2.3

   Participants Bound    5

2.4

   Transfers    6    (a)   When Employee Becomes Executive Officer    6    (b)  
Accrued Benefit Upon Transfer To A Non-Eligible Status    6

 

i



--------------------------------------------------------------------------------

ARTICLE III    RETIREMENT AND TERMINATION DATES    1

3.1

   Normal Retirement Benefit    1

3.2

   Late Retirement Benefit    1

3.3

   Early Retirement Benefit    1

3.4

   Disability Retirement Benefit    1

3.5

   Vested Terminee Benefit    2

3.6

   Termination Prior to Completion of 5 Years of Credited Service    2

3.7

   Normal Form of Payment of Accrued Benefit    2 ARTICLE IV    PRE-RETIREMENT
DEATH BENEFITS    1    (a)   Death Prior to Eligibility for Early or Normal
Retirement    1    (b)   Death After Attaining Eligibility for Early or Normal
Retirement    1 ARTICLE V    PLAN FINANCING    1

5.1

   Payment of Costs and Expenses    1 ARTICLE VI    FIDUCIARY RESPONSIBILITIES
   1

6.1

   Allocation of Responsibility Among Fiduciaries    1

6.2

   Fiduciary Duties    1

6.3

   Company Filing Responsibility    1 ARTICLE VII    ADMINISTRATION    1

7.1

   General Duties    1

7.2

   Application and Forms For Benefit    1

7.3

   Facility of Payment    2

7.4

   Rules and Decisions    2

7.5

   Company to Furnish Information    2

7.6

   Administrator to Furnish Other Information    2 ARTICLE VIII    SUCCESSOR
COMPANY    1

8.1

   Successor Company    1 ARTICLE IX    PLAN TERMINATION    1

9.1

   Right to Terminate    1 ARTICLE X    TRUST    1 ARTICLE XI    AMENDMENTS AND
ACTION BY COMPANY    1 ARTICLE XII    MISCELLANEOUS    1

12.1

   Nonguarantee of Employment    1

12.2

   Rights Under Plan    1

 

ii



--------------------------------------------------------------------------------

12.3

   Nonalienation of Benefits    1

12.4

   Headings for Convenience Only    1

12.5

   Multiple Copies    1

12.6

   Governing Law    1

12.7

   Guarantee of Performance    1 ARTICLE XIII    CHANGE IN CONTROL    1

13.1

   Cause    1

13.2

   Change in Control    1

13.3

   Termination of Employment    2

13.4

   Amendment or Termination    2

[SCHEDULE 1]

[APPENDICES]

 

iii



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Definitions: Where the following words and phrases appear in this Plan, they
shall have the meanings set forth below, unless the context clearly indicates to
the contrary:

(a) Accrued Benefit: With respect to any Participant at any time a monthly
benefit payable for 180 months only, commencing on the Participant’s Normal
Retirement Date in an amount equal to the product of 1.6% of the Participant’s
Average Annual Compensation multiplied by the Participant’s Years of Credited
Service up to a maximum of ten (10) years, divided by twelve (12). The maximum
number of Years of Credited Service a Participant can accrue under the Plan is
ten (10) years, provided that Compensation earned after a Participant has
completed ten (10) Years of Credited Service shall be counted for purposes of
determining the Participant’s Accrued Benefit if counting such Compensation
would increase the Participant’s Accrued Benefit.

Notwithstanding the foregoing, if a Participant who received a distribution or
distributions following his Termination Date or Retirement is re-employed and
again becomes an active Participant, such Participant’s Accrued Benefit, as
computed pursuant to this Section, shall be reduced by the monthly Accrued
Benefit amount that is the Actuarial Equivalent of the distribution(s) made to
the Participant.

Effective January 1, 2005, the Participant’s Accrued Benefit shall, for certain
purposes under the Plan as indicated under the appropriate section, be divided
between his Pre-Section 409A Benefit and his Section 409A Benefit. Except as
indicated in such specific sections, the Participant’s Accrued Benefit shall be
treated as a single benefit.

(b) Act: Public Law No. 93-406, the Employee Retirement Income Security Act of
1974, as amended from time to time.

(c) Actuarial (or Actuarially) Equivalent: A benefit of equivalent value
determined using an interest rate equal to 7% per annum and the mortality table
prescribed by the Commissioner of Internal Revenue pursuant to Rev. Rul. 95-6
(as hereafter amended or modified).

(d) Administrator: The Company and any person or committee designated by the
Company to perform all or a portion of the duties and responsibilities of the
Administrator under the Plan.

(e) Authorized Leave of Absence: Any absence authorized by the Company under the
Company’s standard personnel practices, provided that the Participant returns
within the period specified in the Authorized Leave of Absence.

 

II-1



--------------------------------------------------------------------------------

(f) Annual Bonus: The amount awarded an Executive under the Company’s annual
bonus program, subject to the provisions and limitations contained in
Section 1.1(l) of the Plan.

(g) Average Annual Compensation: The applicable annual amount shall be the
average of the Participant’s Compensation for the three highest, consecutive
calendar years during the ten years immediately preceding the Participant’s date
of Retirement, death or other termination of employment. Compensation earned
after a Participant has completed ten (10) Years of Credited Service shall be
counted for purposes of determining the Participant’s Average Annual
Compensation and Accrued Benefit if counting such Compensation would increase
the Participant’s Accrued Benefit.

(h) Beneficiary: The person or persons last designated in writing by the
Participant on a form provided by the Administrator to receive benefits under
Section 3.7 or Article IV of the Plan in the event of the Participant’s death.
If no designation of Beneficiary shall be in effect at the time of a
Participant’s death or if all designated Beneficiaries shall have predeceased
the Participant, then the Beneficiary shall be the Participant’s Surviving
Spouse or if there is no such Surviving Spouse, the Participant’s estate or
legal representative.

(i) Board: The Board of Directors of Acuity Brands, Inc. or its Executive
Committee.

(j) Break in Service: An event which results in the cancellation of a
Participant’s previous Credited Service as provided in Section 2.2.

(k) Company: Company shall mean Acuity Brands, Inc. (or its successor or
successors). Affiliated or related employers are permitted to adopt the Plan
with the consent of the Company and shall be known as “Adopting Employers.” To
the extent required by certain provisions (e.g., determining Average Annual
Compensation and Credited Service), references to the Company shall include the
Adopting Employer of the Participant. Adopting Employers are listed on Schedule
1.

(l) Compensation: Subject to adjustment as provided in the next sentence,
“Compensation” shall be the Participant’s salary and wages for each calendar
year during which he is employed as an Executive Officer of the Company, and any
Annual Bonuses awarded during such year. In either case, Compensation and Annual
Bonuses shall include any amounts which shall be voluntarily deferred by the
Participant under any salary or bonus deferral or reduction program (whether
qualified or non-qualified) which may be instituted by the Company, but shall
not include any earnings or Company match on these deferred amounts, or payments
from such programs or payments from any similar salary deferral or bonus
deferral programs, or any income from stock options, restricted stock or similar
grants. A Participant’s Compensation and Annual Bonuses for calendar years prior
to the Effective Date during which he was employed as an Executive Officer shall
be credited under this Plan.

 

II-2



--------------------------------------------------------------------------------

(m) Credited Service: A Participant shall accrue one (1) Year of Credited
Service for each Plan Year during which he is actively employed as an Executive
Officer of the Company for the full Plan Year. During the Participant’s initial
and final Plan Year as an Executive Officer, the Participant will be credited
with a decimal equivalent expressed to two places of a fraction having a
numerator equal to the number of full months the Participant worked as an
Executive Officer during such Plan Year and a denominator of twelve (12). A
Participant’s Credited Service as an Executive Officer prior to the Effective
Date shall be credited under this Plan. The maximum number of Years of Credited
Service a Participant can accrue under the Plan is ten (10).

(n) Disability Retirement Date: The Date of Retirement due to Disability as
specified in Section 3.4.

(o) Early Retirement Date: The first day of the month following the
Participant’s attainment of age 55 and completion of three (3)Years of Credited
Service.

(p) Effective Date: The effective date of the amended and restated plan is
January 1, 2005, except where otherwise noted. The Plan was initially effective
as of January 1, 2003.

(q) Executive Officer: Any person who, on or after the Effective Date, is
classified by the Company as an executive officer of the Company and who is
receiving remuneration for personal services rendered to the Company (or would
be receiving such remuneration except for an Authorized Leave of Absence), and
any other officer of the Company (or an Adopting Employer) designated by the
Board as eligible to participate in the Plan and who is listed on an Appendix
attached hereto.

(r) Fiduciaries: The Company and the Administrator, but only with respect to the
specific responsibilities of each for Plan administration, all as described in
Article VI.

(s) Late Retirement Date: The date of Retirement subsequent to a Participant’s
Normal Retirement Date as specified in Section 3.2.

(t) Normal Retirement Date: The first day of the month following the
Participant’s attainment of age 60.

(u) NSI: National Service Industries, Inc., a Delaware corporation, and the
corporation from which the Company was spun-off on November 30, 2001.

(v) Participant: An Executive Officer participating in the Plan in accordance
with the provisions of Section 2.1.

 

II-3



--------------------------------------------------------------------------------

(w) Plan: The Acuity Brands, Inc. 2002 Supplemental Executive Retirement Plan,
the Plan set forth herein, as amended from time to time.

(x) Plan Year: A twelve (12) month period beginning on January 1 and ending on
December 31.

(y) Prior Plan: The Acuity Brands, Inc. Supplemental Retirement Plan for
Executives in which certain participants in this Plan previously participated.

(z) Retirement: Termination of employment for reason other than death after a
Participant has fulfilled all requirements for Normal Retirement, Late
Retirement, Early Retirement, or Disability Retirement. Retirement shall be
considered as commencing on the day immediately following a Participant’s last
day of employment (or Authorized Leave of Absence, if later).

(aa) Surviving Spouse. The individual to whom a Participant is legally married
on the date of death.

(bb) Termination Date: The date of termination of an Executive’s employment with
the Company for reasons other than death or Retirement.

(cc) Total and Permanent Disability: A physical or mental incapacity which
impairs the Participant’s ability to substantially perform his usual duties and
services for the Company for a period of six (6) months. The determination of
Total and Permanent Disability shall be made by the Administrator in its
discretion based upon the information provided to it and, with respect to a
Participant’s Section 409A Benefit, shall be made in a manner consistent with
the requirements of Section 409A.

(dd) Vested Terminee: A Participant whose Termination Date occurs after the
completion of at least three (3) Years of Credited Service, but prior to
achieving eligibility for Retirement.

(ee) Pre-Section 409A Benefit: The vested accrued benefit of the Participant
determined as of December 31, 2004 in accordance with rules established by the
Administrator consistent with the requirements of Section 409A.

(ff) Section 409A: Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and rulings thereunder.

(gg) Section 409A Benefit: The Participant’s total Accrued Benefit under the
Plan minus the Participant’s Pre-Section 409A Benefit.

1.2 Construction: The masculine gender, where appearing in the Plan, shall be
deemed to include the feminine gender, and the singular may include the plural,
unless the context

 

II-4



--------------------------------------------------------------------------------

clearly indicates to the contrary. The words “hereof,” “herein,” “hereunder” and
other similar compounds of the word “here” shall mean and refer to the entire
Plan, not to any particular provision or Section.

ARTICLE II

PARTICIPATION, CREDITED SERVICE,

AND BREAK IN SERVICE

2.1 Eligibility for Participation:

(a) In General - An Executive Officer shall become a Participant in this Plan on
the later of the Effective Date or the date he became an Executive Officer,
subject to the conditions and limitations provided for herein, provided that
James Balloun shall not be eligible to participate in this Plan. Unless
otherwise approved by the Board or unless the Executive Officer has waived all
benefits under such plan, an Executive Officer who is a participant in the
Acuity Brands, Inc. Supplemental Retirement Plan for Executives shall not be
eligible to become a Participant in this Plan.

A former Participant who is rehired may again become a Participant upon again
fulfilling the above requirements.

(b) Special Eligibility - Any Executive Officer designated on an Appendix
attached hereto shall be eligible to participate in Plan on the date specified
in the Appendix and in accordance with the conditions and limitations provided
in such Appendix.

2.2 Break in Service: A Participant shall incur a Break in Service as the result
of the occurrence of a Termination Date or Retirement. Upon incurring a Break in
Service, a Participant’s rights and benefits under the Plan shall be determined
in accordance with his Credited Service and Average Annual Compensation, and
other applicable Plan provisions at the time of the Break in Service. If a
Participant who has incurred a Break in Service is later rehired by the Company
and becomes eligible to participate in the Plan, his prior Years of Credited
Service shall only be counted for purposes of determining his Accrued Benefit
subsequent to rehire, if (i) at the time of his Break in Service he had at least
three (3) Years of Credited Service or was at least age 60, or (ii) the period
of his Break in Service is less than his prior Years of Credited Service. If the
Participant received payments from the Plan during his Break in Service period,
his Accrued Benefit shall be adjusted in the manner provided in Section 1.1(a).

2.3 Participants Bound: Each Executive Officer becoming a Participant hereunder
shall be conclusively presumed for all purposes to have consented to this Plan
and any amendments, modifications or revisions hereto, and to all the terms and
conditions thereof, and shall be bound thereby with the same force and effect as
if he had entered into a contract to such effect and any amendments,
modifications or revisions hereto.

 

II-5



--------------------------------------------------------------------------------

2.4 Transfers: The following rules shall apply when an Executive Officer
transfers to or from an Executive Officer position in the Company:

(a) When Employee Becomes Executive Officer: An employee of the Company who
becomes an Executive Officer of the Company, will become a Participant under
this Plan in accordance with Section 2.1. The Executive Officer’s Compensation
for periods prior to the date he becomes a Participant in the Plan shall count
for purposes of this Plan, but his service with the Company or any affiliated
employer shall not be credited as Years of Credited Service unless otherwise
provided in an Appendix applicable to such Participant.

(b) Accrued Benefit Upon Transfer To A Non-Eligible Status: If a Participant is
transferred to a non-eligible status of employment within the Company, his
Accrued Benefit under this Plan will be determined as though his transfer were a
termination of employment, and the date of such termination of employment will
be deemed to be the date of his transfer. A Participant shall not be eligible to
receive benefits from this Plan until the Participant terminates employment with
the Company and all affiliated employers. A former Participant’s Compensation
and service after the date of transfer shall not be counted for any purposes
under this Plan unless otherwise provided in an Appendix applicable to such
former Participant.

 

II-6



--------------------------------------------------------------------------------

ARTICLE III

RETIREMENT AND TERMINATION DATES

3.1 Normal Retirement Benefit: A Participant may retire on his Normal Retirement
Date, on which date he shall be fully vested, and his Accrued Benefit shall
commence as of his Normal Retirement Date. The Participant’s monthly benefit
shall be his Accrued Benefit and shall be payable in the normal form described
in Section 3.7.

3.2 Late Retirement Benefit: When permitted by Company policy, a Participant may
continue his employment beyond his Normal Retirement Date and in such event his
Late Retirement Benefit shall commence as of the first day of the calendar month
coinciding with or next following the date of his actual Retirement, which shall
be his Late Retirement Date. The Participant’s Late Retirement Benefit shall be
payable in the normal form described in Section 3.7.

3.3 Early Retirement Benefit: A Participant may retire after his 55th birthday
and the date of completion of at least three (3) Years of Credited Service and
be entitled to an Early Retirement Benefit. If he retires, the Participant’s
benefit shall be equal to his Accrued Benefit, payable in the normal form
described in Section 3.7 and payment shall commence as of the first day of the
calendar month coinciding with or next following the Participant’s 60th
birthday. A Participant may elect to commence his Early Retirement Benefit as of
the first day of the calendar month coinciding with or next following his
Retirement, or as of the first day of any subsequent calendar month which
precedes his Normal Retirement Date, provided, that with respect to the
Participant’s Section 409A Benefit, the Participant shall elect at the time the
individual becomes a Participant in the Plan the date the Participant wants to
start his Early Retirement Benefit (or shall make such election in accordance
with the transition rules of Section 409A), provided, further, that the
Participant may not less than 12 months prior to his Early Retirement elect to
change the start date of his payments for his Section 409A Benefit, provided
further that (i) only one such change is permitted and after such election
change, the election is irrevocable, (ii) the payment date for the Participant’s
Early Retirement Benefit will be deferred for 5 years (but such delay shall not
apply to his Normal Retirement Benefit); and (iii) the election shall not be
effective for 12 months. In the event of early commencement, the Participant’s
benefit, payable in the normal form, shall be reduced five-twelfths of one
percent (5/12 of 1%) for each full month or portion thereof by which the
commencement of the Early Retirement Benefit precedes the Participant’s Normal
Retirement Date.

3.4 Disability Retirement Benefit: A Participant who has completed at least
three (3) Years of Credited Service shall be eligible for a Disability
Retirement Benefit if he retires by reason of Disability and his Disability
Retirement Date shall be the day next following the day on which the Participant
is deemed to have a Total and Permanent Disability as defined

 

III-1



--------------------------------------------------------------------------------

in Section 1.1(cc). The amount of the Participant’s Disability Retirement
Benefit shall be equal to his Accrued Benefit as of his Disability Retirement
Date, without adjustment for commencement prior to his Normal Retirement Date. A
Disability Retirement Pension shall commence as of the first day of the calendar
month coinciding with or next following his Retirement, and shall be payable in
the normal form described in Section 3.7 .

3.5 Vested Terminee Benefit: A Vested Terminee as defined in Section 1.1(dd)
shall be entitled to a benefit equal to his Accrued Benefit, payable in the
normal form described in Section 3.7. Payment of such benefit shall commence on
the first day of the calendar month coinciding with or next following the Vested
Terminee’s 60th birthday.

3.6 Termination Prior to Completion of Three (3) Years of Credited Service:
Subject to Article XIII, and except in the event of a Participant’s death,
Disability or attainment of his Normal Retirement Date, a Participant whose
Termination Date occurs prior to the completion of three (3) Years of Credited
Service shall be entitled to no benefits under this Plan.

3.7 Normal Form of Payment of Accrued Benefit: The normal form of benefit
payment shall be a monthly benefit payable for 180 months. If a Participant
receiving benefit payments dies before 180 monthly benefit payments have been
made, benefit payments shall be continued to the Participant’s Beneficiary until
the sum of monthly payments to both the Participant and his Beneficiary is 180.
If the Participant’s Beneficiary dies before a total of 180 payments have been
made, the remaining payments shall be made to the Participant’s estate or the
Beneficiary’s estate, as indicated by the Participant on the designation of
beneficiary form provided by the Administrator. Notwithstanding any provision in
the Plan to the contrary, the Administrator may, in its sole discretion, elect
to offer additional payment options for benefits under the Plan or the
Administrator may elect to accelerate the time and manner of payment of any
benefits (including payment of a lump sum), including any death benefits,
payable under the Plan, provided that any such alternative form of benefit
payment shall be substantially equivalent (using the Actuarial Equivalent
factors in Section 1.1(c)) to the normal form of benefit payment provided for in
this Section 3.7, provided that the Administrator may not accelerate the time
and manner of payment of the Participant’s Section 409A Benefit, except to the
extent permitted by Section 409A.

Notwithstanding the other provisions of this Article III, in the event a
Participant who is a “key employee” (as determined by the Administrator in
accordance with rules established by the Administrator under Section 409A)
becomes entitled to payments under this Article III of his Section 409A Benefit,
payments of such benefit shall not commence until 6 months after such
Participant separates from service (unless otherwise permitted by Section 409A)
and on such date the payments that would have been made during such six-month
period shall be made in a lump sum.

 

III-2



--------------------------------------------------------------------------------

ARTICLE IV

PRE-RETIREMENT DEATH BENEFITS

The Pre-Retirement Death Benefits payable following the death of a Participant
shall be determined as follows:

(a) Death Prior to Eligibility for a Vested Terminee Benefit: No death benefit
is provided under this Plan for Participants who die prior to completing the
eligibility requirements for a Vested Terminee benefit.

(b) Death After Attaining Eligibility for Vested Terminee Benefit: If a
Participant dies while employed by the Company after completing the requirements
for a Vested Terminee benefit, the Participant’s Beneficiary shall be paid the
amount which would have been payable to the Participant had the Participant
terminated employment immediately prior to the date of his death, with such
payments commencing on the first day of the calendar month coinciding with or
next following the date which would have been the deceased Participant’s 60th
birthday. The Participant’s Beneficiary shall receive the 180 monthly payments
under the normal form of payment (as described in Section 3.7, including any
optional forms) and the payments shall cease after such 180 monthly payments
have been made. If the Participant’s Beneficiary dies before receiving the 180
monthly payments, the remaining payments shall be made to the Participant’s
estate or the Beneficiary’s estate, as indicated by the Participant on the
designation of beneficiary form provided by the Administrator. If the
Participant terminates employment after satisfying the requirements for a Vested
Terminee benefit but dies prior to the date his benefit commences, he shall be
covered by the death benefit provisions of this subsection (b).

(c) Death After Attaining Eligibility for Early or Normal Retirement: If a
Participant dies while employed by the Company after completing the eligibility
requirements for Early Retirement or Normal Retirement, the Participant’s
Beneficiary shall be paid the amount (including the reduction for Early
Retirement) which would have been payable to the Participant under this Plan had
the Participant retired immediately prior to the moment of his death, with such
payments commencing on the first day of the month following the date of death of
the Participant. The Participant’s Beneficiary shall receive the 180 monthly
payments under the normal form of payment (as described in Section 3.7,
including any optional forms) and the payments shall cease after such 180
monthly payments have been made. If the Participant’s Beneficiary dies before
receiving the 180 monthly payments, the remaining payments shall be made to the
Participant’s estate or the Beneficiary’s estate, as indicated by the
Participant on the designation of beneficiary form provided by the
Administrator. If the Participant terminates employment after satisfying the
requirements for Early Retirement but delays commencement of his benefits, he
shall be covered by the death benefit provisions of this subsection (c) until
his benefit payments commence.

 

IV-1



--------------------------------------------------------------------------------

ARTICLE V

PLAN FINANCING

5.1 Payment of Costs and Expenses: All costs of providing the benefits under the
Plan and the expenses thereof, including the cost of the Administrator and any
actuary, shall be paid from the general assets of the Company (or with respect
to Participants employed by an Adopting Employer, from the general assets of
such Adopting Employer).

 

V-1



--------------------------------------------------------------------------------

ARTICLE VI

FIDUCIARY RESPONSIBILITIES

6.1 Allocation of Responsibility Among Fiduciaries: The Fiduciaries shall have
only those specific powers, duties, responsibilities and obligations as are
specifically given them under this Plan. In general, the Company shall have the
responsibility for providing the benefits payable under this Plan; to appoint an
Administrator if it so desires; and to amend or terminate, in whole or in part,
this Plan. The Administrator shall have the responsibility for the duties set
forth in Article VII. Each Fiduciary warrants that any directions given,
information furnished, or action taken by it shall be in accordance with the
provisions of the Plan authorizing or providing for such direction, information
or action. Furthermore, each Fiduciary may rely upon any such direction,
information or action of another Fiduciary as being proper under this Plan, and
is not required under this Plan to inquire into the propriety of any such
direction, information or action. It is intended under this Plan that each
Fiduciary shall be responsible for the proper exercise of its own powers,
duties, responsibilities and obligations under this Plan and shall not be
responsible for any act or failure to act of another Fiduciary. No Fiduciary
guarantees the payment of benefits under this Plan in any manner.

6.2 Fiduciary Duties: All Fiduciaries hereunder shall discharge their duties
with respect to the Plan solely in the interest of the Participants and
Beneficiaries, and

(a) for the exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;

(b) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims; and

(c) in accordance with the documents and instruments governing the Plan insofar
as such documents and instruments are consistent with the provisions of Title I
of the Act.

6.3 Company Filing Responsibility: To the extent not otherwise specifically
provided in the Plan, the Company shall be responsible for filing with the
Internal Revenue Service and Department of Labor any returns, reports and other
documentation required under the Act.

 

VI-1



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

7.1 General Duties: The Administrator shall enforce the Plan, and shall have all
powers necessary to accomplish that purpose, including, but not by way of
limitation, the following:

(a) to construe and interpret the Plan, decide all questions of eligibility and
determine the amount, manner and time of payment of any benefits hereunder and
to notify the Participant and the Company, where appropriate;

(b) to adopt By-Laws and rules as it deems necessary, desirable or appropriate;

(c) to prescribe procedures to be followed by Participants or Beneficiaries
filing applications for benefits;

(d) to prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan;

(e) to receive from the Company and from Participants such information as shall
be necessary for the Administrator to perform its duties hereunder;

(f) to furnish the Company, upon request, such annual reports as are reasonable
and appropriate with respect to the Administrator’s duties hereunder;

(g) to receive, review and keep on file (as it deems convenient or proper)
reports of the receipts and disbursements of the Plan;

(h) to appoint or employ individuals to assist in the administration of its
duties under the Plan and any other agents as it deems advisable, including
legal or actuarial counsel.

The Administrator shall have no power to add to, subtract from, or modify any of
the terms of the Plan, or to change or add to any benefits provided by the Plan,
or to waive or fail to apply any requirements of eligibility for any benefits
under the Plan. The Administrator shall have the exclusive discretionary
authority to construe and to interpret the Plan, to decide all questions of
eligibility for benefits and to determine the amount of such benefits, and its
decisions on such matters are final and conclusive.

7.2 Application and Forms For Benefit: The Administrator may require a
Participant to complete and file with the Administrator an application for
benefits and all other forms approved by the Administrator, and to furnish all
pertinent information requested by the Administrator. The Administrator may rely
upon all such information so furnished it, including the Participant’s current
mailing address.

 

VII-1



--------------------------------------------------------------------------------

7.3 Facility of Payment: Whenever, in the Administrator’s opinion a person
entitled to receive any payment of a benefit or installment thereof hereunder is
under a legal disability or is incapacitated in any way so as to be unable to
manage his financial affairs, the Administrator may direct the Company to make
payments to such person or to his legal representative or to a relative or
friend of such person for his benefit, or the Administrator may direct the
Company to apply the payment for the benefit of such person in such manner as
the Administrator considers advisable. Any payment of a benefit or installment
thereof in accordance with the provisions of this Section shall be a complete
discharge of the Administrator of any liability for the selection of such payee
or the making of such payment under the provisions of the Plan.

7.4 Rules and Decisions: When making any determination, the Administrator shall
be entitled to rely upon information furnished by the Company, legal counsel for
the Company, or the actuary.

7.5 Company to Furnish Information: To enable the Administrator to perform its
functions, the Company shall supply full and timely information to the
Administrator of all matters relating to the pay of all Participants, their
Retirement, death or other cause for termination of employment, and such other
pertinent facts as the Administrator may require.

7.6 Administrator to Furnish Other Information: To the extent not otherwise
provided in the Plan, the Administrator shall be responsible for providing all
notices and information required under the Act to all Participants.

 

VII-2



--------------------------------------------------------------------------------

ARTICLE VIII

SUCCESSOR COMPANY

8.1 Successor Company: In the event of the dissolution, merger, consolidation or
reorganization of the Company, provision may be made by which the Plan will be
continued by the successor; and, in that event, such successor shall be
substituted for the Company under the Plan. The substitution of the successor
shall constitute an assumption of Plan liabilities by the successor and the
successor shall have all of the powers, duties and responsibilities of the
Company under the Plan.

 

VIII-1



--------------------------------------------------------------------------------

ARTICLE IX

PLAN TERMINATION

9.1 Right to Terminate: The Company may terminate the Plan at any time by
resolution of the Board. In the event of the termination or partial termination
of the Plan, the rights of all affected Participants to their Accrued Benefits
as of the date of such termination or partial termination shall be fully vested
and nonforfeitable. Notwithstanding anything contained herein to the contrary,
for a period of two (2) years following a Change in Control, this Plan shall not
be terminated.

 

IX-1



--------------------------------------------------------------------------------

ARTICLE X

TRUST

The benefits provided by this Plan shall be unfunded. All amounts payable under
this Plan to a Participant shall be paid from the general assets of the employer
which principally employs the Participant (the “Obligated Employer”), and
nothing contained in this Plan shall require the Obligated Employer to set aside
or hold in trust any amounts or assets for the purpose of paying benefits to
Participants. This Plan shall create only a contractual obligation on the part
of the Obligated Employer and Participants shall have the status of general
unsecured creditors of the Obligated Employer under the Plan with respect to any
obligation of the Obligated Employer to pay benefits pursuant hereto. Any funds
of the Obligated Employer available to pay benefits pursuant to the Plan shall
be subject to the claims of general creditors of the Obligated Employer, and may
be used for any purpose by the Obligated Employer.

Notwithstanding the preceding paragraph, the Obligated Employer may at any time
transfer assets to a trust for purposes of paying all or any part of its
obligations under this Plan. However, to the extent provided in the trust only,
such transferred amounts shall remain subject to the claims of general creditors
of the Obligated Employer. To the extent that assets are held in a trust when a
Participant’s benefits under the Plan become payable, the Administrator shall
direct the trustee to pay such benefits to the Participant from the assets of
the trust.

 

X-1



--------------------------------------------------------------------------------

ARTICLE XI

AMENDMENTS AND ACTION BY COMPANY

The Company reserves the right to make from time to time any amendment or
amendments to this Plan. Notwithstanding anything contained in this Plan to the
contrary, no amendment shall have the effect of reducing the Accrued Benefit of
any Participant and for a period of two (2) years following a Change in Control,
this Plan shall not be amended in any way to directly or indirectly reduce the
benefit levels provided under this Plan or the benefit of any Participant or his
designated Beneficiary.

 

XI-1



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.1 Nonguarantee of Employment: Nothing contained in this Plan shall be
construed as a contract of employment between the Company and any Participant,
or as a right of any Participant to be continued in the employment of the
Company, or as a limitation of the right of the Company or an Adopting Employer
to discharge any Participant or Executive Officer, with or without cause.

12.2 Rights Under Plan: No Participant shall have any right to or interest in,
the Plan upon termination of his employment or otherwise, except as provided
from time to time under this Plan, and then only to the extent of the benefits
payable under the Plan to such Participant.

12.3 Nonalienation of Benefits: Benefits payable under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, including any such liability which is for alimony or
other payments for the support of a spouse or former spouse, or for any other
relative of the Participant, prior to actually being received by the person
entitled to the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to benefits payable hereunder, shall be void. The
Plan shall not in any manner be liable for, or subject to, the debts, contracts,
liabilities, engagements or torts of any person entitled to benefits hereunder.

12.4 Headings for Convenience Only: The headings and subheadings in this Plan
are inserted for convenience of reference only and are not to be considered in
construction of the provisions hereof.

12.5 Multiple Copies: This Plan may be executed in any number of counterparts,
each of which shall be deemed an original, and the counterparts shall constitute
one and the same instrument, which shall be sufficiently evidenced by any one
thereof.

12.6 Governing Law: This Plan shall be construed and enforced in accordance with
the provisions of the Act. In the event the Act is not applicable or does not
preempt state law, the laws of the State of Georgia shall govern.

12.7 Guarantee of Performance: In consideration of each Participant’s
performance of valuable services that inure to the financial benefit of the
Company, the Company does hereby agree to perform all of the obligations and
responsibilities and pay any benefits due and owing to a Participant under the
Plan if the Obligated Employer (as defined in Article X) designated to perform
such obligations and responsibilities or pay such benefits fails or is unable to
do so.

 

XII-1



--------------------------------------------------------------------------------

ARTICLE XIII

CHANGE IN CONTROL

13.1 Cause: For purposes of this Plan, a termination for ‘Cause’ is a
termination evidenced by a resolution adopted in good faith by two-thirds of the
Board that the Participant (i) intentionally and continually failed to
substantially perform his duties with the Company (other than a failure
resulting from the Participant’s incapacity due to physical or mental illness)
which failure continued for a period of at least thirty (30) days after a
written notice of demand for substantial performance has been delivered to the
Participant specifying the manner in which the Participant has failed to
substantially perform, or (ii) intentionally engaged in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
provided, however, that no termination of the Participant’s employment shall be
for Cause as set forth in clause (ii) above until (x) there shall have been
delivered to the Participant a copy of a written notice setting forth that the
Participant was guilty of the conduct set forth in clause (ii) and specifying
the particulars thereof in detail, and (y) the Participant shall have been
provided an opportunity to be heard by the Board (with the assistance of the
Participant’s counsel if the Participant so desires). No act, or failure to act,
on the Participant’s part, shall be considered “intentional” unless he has acted
or failed to act, with an absence of good faith and without a reasonable belief
that his action or failure to act was in the best interest of the Company.
Notwithstanding anything contained in this Plan to the contrary, in the case of
any Participant who is a party to a Change in Control Agreement, no failure to
perform by the Participant after a Notice of Termination (as defined in the
Participant’s Change in Control Agreement) is given by the Participant shall
constitute Cause for purposes of this Plan.

13.2 Change in Control: For purposes of this Plan, a Change in Control shall
mean any of the following events:

(a) The acquisition (other than from the Company by any “Person” (as the term
person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding voting securities; or

(b) The individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Plan, be considered as a member of the Incumbent Board; or

(c) A merger or consolidation involving the Company if the stockholders of the
Company, immediately before such merger or consolidation do not, as a result of
such

 

XIII-1



--------------------------------------------------------------------------------

merger or consolidation, own, directly or indirectly, more than seventy percent
(70 %) (effective as of September 29, 2006, sixty percent (60%))of the combined
voting securities of the corporation resulting from such merger or consolidation
in substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or

(d) A complete liquidation or dissolution of the Company or an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section (a), solely because twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

13.3 Termination of Employment: If a Participant’s employment is terminated by
the Company (other than for Cause) or by the Participant for any reason within
two (2) years following a Change in Control, the Company shall, within five
(5) days, pay to the Participant a lump sum cash payment equal to the lump sum
Actuarial Equivalent of his Accrued Benefit as of the date of his termination of
employment whether or not the Participant is otherwise vested in his Accrued
Benefit.

13.4 Amendment or Termination: Any amendment or termination of this Plan which a
Participant reasonably demonstrates (i) was at the request of a third party who
has indicated an intention or taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or in anticipation
of a Change in Control, and which was not consented to in writing by the
Participant shall be null and void, and shall have no effect whatsoever, with
respect to the Participant.

IN WITNESS WHEREOF, this is amended and restated Plan has been executed by the
Company to be effective on the Effective Date (except when otherwise noted).

 

ACUITY BRANDS, INC.

/s/ Vernon J. Nagel

Vernon J. Nagel Chairman, President, and Chief Executive Officer

 

XIII-2



--------------------------------------------------------------------------------

SCHEDULE 1

ADOPTING EMPLOYERS

Acuity Lighting Group, Inc.

Acuity Specialty Products Group, Inc.